DETAILED ACTION
Status of Claims
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.
 
Response to Arguments
101 Rejection:
	Applicant asserts that the present claims are patent eligible under 35 USC 101 because the claims place the recited judicial exception into practical application. The examiner respectfully disagrees.
	In regards to Step 2A Prong One, the present claims recite the fundamental economic practice of performing an economic transaction/transfer of value. Specifically the claims recite: “wherein the consumer modifiable payment card receives at least a portion of the value from the consumer payment account via a value transfer”. Therefore, the present claims recite a judicial exception.

	In regards to step 2B, as stated above, the present claims recites the additional elements disclosed above. These additional elements, when taking into consideration the invention as a whole, do no more than simply generally link the process of performing a value transfer/economic transaction to the technological field of stored-value cards and electronic banking. Therefore, under similar rationale as Step 2A Prong Two, the present claims cannot be considered patent eligible under Step 2B. Consequently, the examiner maintains that the present claims are not patent eligible under 35 USC 101. 

103 Rejection: 
	Applicant’s arguments have been considered and are moot in view of new grounds for rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 1-10 recite a system comprising a “consumer payment account”. The claims fail to provide a corresponding structure wherein said “consumer payment account” is stored thus generating uncertainty and indefiniteness in regards to the overall structure of the system. Therefore, as the structure of the overall invention it is unclear based on the present claims, said claims must be rejected under 35 USC 112(b) for being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



As per claims 1-20, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites:
A system comprising: a consumer modifiable payment card, wherein the consumer modifiable payment card is fabricated from a first material and encoded with stored value information via a consumer’s device ; and a consumer payment account, wherein a value contained in the consumer payment account may be accessed via the consumer modifiable payment card for conducting a payment transaction, wherein the consumer modifiable payment card receives at least a portion of the value from the consumer payment account via a value transfer, and wherein the value transfer occurs subsequent to an initiation of the payment transaction.

Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system, which is a statutory category of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of performing an economic transaction/value transfer (a certain method of organizing human activity such as a fundamental economic principles or practices, e.g. hedging, insurance, mitigating risk) but for the recitation of additional claim elements. That is, other than reciting limitations necessary for the application of the recited judicial exception to the technological field of stored-value cards and electronic banking, nothing in the claim precludes the language from being considered as the performance of an economic transaction/value transfer. For example, performing a transaction/value transfer between a customer account stored on a mobile device and a banking institution account stored on a server. 
A similar analysis can be applied to dependent claims 2-10 and 12-20, which further recite the abstract idea of performing an economic transaction/value transfer. Specifically, dependent claims 2-10 and 12-20 recite an abstract idea of performing an economic transaction/value transfer but for recitation of additional claims elements such as: In regards to claims 2, 7, 10, 12, 17, and 20, specific communication methods and protocols; in regards to claims 3, 5, 8, 13, 15, and 18, further specification regarding the consumer device, and; in 

Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) include:
a consumer modifiable payment card, wherein the consumer modifiable payment card is fabricated from a first material and encoded with stored value information via a consumer’s device ; and 
a consumer payment account, wherein a value contained in the consumer payment account may be accessed via the consumer modifiable payment card for conducting a payment transaction,
Specifically, the additional claim elements simply recite elements required to facilitate performance of the abstract idea within the technological field in which it is being applied which in this case is the technological field of stored-value cards and electronic banking. Therefore, it can be determined that the additional claim elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the process of using a computing system to perform/facilitate a risk mitigation process such as performing a credit check in a loan application. Furthermore, the additional claim elements(s) generally link the use of the judicial exception to a particular technological environment or field 
A similar analysis can be applied to dependent claims 2-10 and 12-20, which include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of stored-value cards and electronic banking.

Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
Dependent claims 2-10 and 12-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) such as communication methods and protocols, further specification regarding the consumer device, and further specification regarding the origin location of the value transfer fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more for the reasoning given above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett (US 9830582) in view of Kempkes et al. (US 8280793 B1) in further view of Barhydt et al. (US 20090112709 A1).

In regards to Claim 1 and 11, Barrett discloses:
A system comprising: A consumer modifiable payment card, wherein the consumer modifiable payment card is fabricated from a first material (See Barrett: col. 6, lines 19-22 – “”In an exemplary embodiment, cardholder 310 physically holds, for example, a plastic electronic payment card, encoded with information corresponding to prepaid card 341.”) 
a consumer payment account/value authorization provider, wherein a value contained in the consumer payment account/value authorization provider may be accessed via the consumer modifiable payment card for conducting a payment transaction (See col. 5, lines 64-67 and col. 6, lines 1-4 – “In the exemplary embodiment, prepaid account 342 is a data record stored in one or more of RAM, magnetic disk, or Flash array, and includes a funding account identifier 361 and all corresponding information necessary to initiate an authorization request for funds to be transferred from funding account 362 into prepaid account 342”), 
wherein a value transfer occurs subsequent to an initiation of the payment transaction (See Barrett: Fig. 4 – Step 401 – transaction using prepaid card 341 occurs. Later in step 412, the authorization switch approves authorization request based on funds in funding account 362. See Barret: col. 8, lines 47-55 – “In step 411, in the exemplary embodiment the second authorization switch 360 uses the information stored in the secondary authorization request (such as the funding account identifier 361) to retrieve funding account 362 from a database. In the exemplary embodiment, funding account 362 includes a current account balance. In the exemplary embodiment, if there are adequate funds in funding account 362 to compensate the purchase amount of the secondary authorization request, authorization switch 360 approves the secondary authorization request via network 355.”).

Barrett fails to explicitly disclose:
wherein the consumer modifiable payment card receives at least a portion of the value from the consumer payment account/value authorization provider via a value transfer

However, in a similar field of endeavor, Kempkes discloses:
wherein the consumer modifiable payment card receives at least a portion of the value from the consumer payment account via a value transfer (See Kempkes: col 2, lines 60-62 – “the method of the invention can enable the consumer to transfer value from the credit card account to the prepaid calling card in discrete quantities,”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the account transfer capabilities between an associated account and a prepaid card or Kempkes subsequent to the transaction initiation of Barrett in order to ensure that enough funds are available to fulfill transactions, thus increasing the overall efficiency of the system.

However the combination of Barrett and Kempkes fails to explicitly disclose:
A consumer modifiable payment card, wherein the consumer modifiable payment card is configured to be electronically encoded with stored value information via a consumer’s device

However, in a similar field of endeavor, Barhydt discloses:
A consumer modifiable payment card, wherein the consumer modifiable payment card is configured to be electronically encoded with stored value information via a consumer’s device (See Barhydt: Para. [0051] – “The mobile device user can then deposit funds to recharge a stored value card registered with the mobile value transfer system 1800. In order to recharge, or transfer funds from the mobile device user's mobile value transfer account to a registered stored 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the electronic encoding of stored value fund values via a user device process disclosed by Barhydt to recharge/charge the consumer modifiable payment card disclosed by the combination of Barrett and Kempkes in order to increase the robustness of the invention by providing users the ability to recharge their prepaid cards conveniently using their personal mobile devices.

Claims 2-6, 8-10, 12-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett in view of Kempkes in further view of Barhydt and Arthur et al. (US 20080207203 A1).

In regards to Claims 2 and 12, the combination of Barrett, Kempkes, and Barhydt discloses the system of claims 1 and 11 but fails to explicitly disclose:
wherein the consumer modifiable payment card comprises near field communication functionality.

However, in a similar field of endeavor, Arthur discloses:
wherein the consumer modifiable payment card comprises near field communication functionality (See Arthur: Para. [0007] – “Contactless transaction initiation is often performed .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the NFC capabilities of the smart card of Arthur to perform the transaction of the card device of the combination of Barrett, Kempkes, and Barhydt in order to facilitate contactless transactions to improve customer convenience.

In regards to Claims 3 and 13, the combination of Barrett, Kempkes, Barhydt, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card receives the value transfer from a consumer's smartphone (See Arthur: Para. [0047] – “Examples of POS devices thus include, without limitation, personal computers, cash registers, and any devices capable of reading a magnetic stripe, an RFID chip, NFC communications, or other information from a mobile device, contactless device, card, etc.”).

In regards to Claims 4 and 14, the combination of Barrett, Kempkes, Barhydt, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card receives the value transfer from a point of sale (See Arthur: Para. [0047] – “Examples of POS devices thus include, without limitation, personal computers, cash registers, and any devices capable of reading a magnetic stripe, an RFID chip, NFC communications, or other information from a mobile device, contactless device, card, etc.”).

In regards to Claims 5 and 15, the combination of Barrett, Kempkes, Barhydt, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card receives the value transfer from a transaction processor (See Arthur: Para. [0047] – “Examples of POS devices thus include, without limitation, personal computers, cash registers, and any devices capable of reading a magnetic stripe, an RFID chip, NFC communications, or other information from a mobile device, contactless device, card, etc.”).

In regards to Claims 6 and 16, the combination of Barrett, Kempkes, Barhydt, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card receives the value transfer from an issuer (See Arthur: Para. [0047] – “Examples of POS devices thus include, without limitation, personal computers, cash registers, and any devices capable of reading a magnetic stripe, an RFID chip, NFC communications, or other information from a mobile device, contactless device, card, etc.”).

In regards to Claims 8 and 18, the combination of Barrett, Kempkes, Barhydt, and Arthur discloses:
The system of Claims 1 and 11 wherein the consumer modifiable payment card is inaccessible via an electronic wallet (See Barrett: col. 6, lines 19-22 – “In the exemplary embodiment, cardholder 310 physically holds, for example, a plastic electronic payment card, encoded with information corresponding to prepaid card 341.” – Barrett discloses a physical card device. As said card device is a physical device with locally stored encrypted data, it is not possible for said device to by accessed via an electronic wallet).

In regards to Claims 9 and 19, the combination of Barrett, Kempkes, Barhydt, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card comprises a magnetic stripe (See Arthur: Para. [0066] – “Account information is usually printed on the face of the card, specifying an account number and name of an authorized holder of the card. This information is also stored together with additional information on a magnetic stripe that is usually affixed to the back of the card”).

In regards to Claims 10 and 20, the combination of Barrett, Kempkes, Barhydt, and Arthur discloses:
The system of claims 1 and 11 wherein the value comprises domestic currency, foreign currency, digital currency, loyalty points, rewards points, credits, electronic value tokens, miles, authorization information, personal identification numbers, other forms of value, or combinations thereof (See Arthur: Para [0075] – “the mobile wallet of the mobile device can maintain information related to a plurality of financial accounts such as, for example, debit accounts, demand deposit accounts, stored value accounts, loyalty accounts … etc,” – It would have been clear to one of ordinary skill in the art at the time of invention that a debit account would contain values of domestic or foreign currency and that loyalty accounts would contain values of loyalty points).
 
Claims 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett in view of Kempkes in further view of Barhydt, Arthur and Boucher (US 20110284633 A1)

In regards to Claims 7 and 17, the combination of Barrett, Kempkes, Barhydt, and Arthur disclose the systems of claims 1 and 11 but fails to explicitly disclose:
wherein the consumer modifiable payment card receives a personal identification number which facilitates the value transfer to the consumer modifiable payment card.

However, in a similar field of endeavor Boucher discloses:
wherein the consumer modifiable payment card receives a personal identification number which facilitates a value transfer to the consumer modifiable payment card (See Boucher: Para. [0087] – “alternatively, the card itself receives the PIN code and checks it itself, and then communicates a positive result of the check preferable in enciphered form to the bank or with an associated certificate”).

Therefore, it would have been obvious to one of ordinary skill in the art at the date of invention to modify the card of the combination of Barrett, Kempkes, Barhydt, and Arthur to receive and check a PIN as taught by Boucher in order to reduce burden on a bank system by locally checking the PIN code internally (See Boucher: Para. [0089] – “the card has checked the PIN code internally and communicates, preferably in enciphered form, the positive result of the comparison of the PIN code typed to the bank, which locally deciphers and proceeds with payment”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dixon et al. (US 20090171682 A1) is directed to a system configured to perform transaction processing for prepaid products/cards and performing said processing in an offline environment.
Doran et al. (US 20060069642 A1) in directed to methods and systems for exchanging various forms of value such as currency, debt, bank accounts funds, for prepaid cash cards, credit cards, phone cards, and the like.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685